        Case 3:19-cv-01356-VC Document 134-1 Filed 06/23/21 Page 1 of 2



ANDREW P. BRIDGES (CSB No. 122761)
abridges@fenwick.com
MEGHAN E. FENZEL (CSB No. 324139)
mfenzel@fenwick.com
FENWICK & WEST LLP
801 California Street
Mountain View, CA 94041
Telephone:     650.988.8500
Facsimile:     650.938.5200

JEDEDIAH WAKEFIELD (CSB No. 178058)
jwakefield@fenwick.com
SAPNA MEHTA (CSB No. 288238)
smehta@fenwick.com
MATTHEW B. BECKER (CSB No. 291865)
mbecker@fenwick.com
FENWICK & WEST LLP
555 California Street, 12th Floor
San Francisco, CA 94104
Telephone:     415.875.2300
Facsimile:     415.281.1350

Attorneys for Defendant
CLOUDFLARE, INC.

                               UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                 (SAN FRANCISCO DIVISION)

MON CHERI BRIDALS, LLC, et al.,                Case No.: 19-cv-01356-VC

                 Plaintiffs,                   [PROPOSED] ORDER GRANTING
                                               DEFENDANT CLOUDFLARE, INC.’S
                                               REQUEST FOR JUDICIAL NOTICE
       v.
                                               Date:        September 16, 2021
CLOUDFLARE, INC., and DOES 1–500,              Time:        10:00 a.m.
Inclusive,                                     Courtroom:   4
                                               Judge:       Hon. Vince Chhabria
                 Defendants.




 ORDER GRANTING REQUEST FOR
 JUDICIAL NOTICE                                                    Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 134-1 Filed 06/23/21 Page 2 of 2




                                     [PROPOSED] ORDER

         Having considered Cloudflare’s Request for Judicial Notice of Exhibits 24–41 to the

Declaration of Andrew P. Bridges in support of Defendant Cloudflare, Inc.’s Cross-Motion for

Summary Judgment and Opposition to Plaintiffs’ Motion for Summary Judgment, and good

cause appearing, the request for judicial notice is hereby GRANTED. The Court takes judicial

notice of the designated court filings and orders as matters of public record. Fed. R. Evid. 201(b).



         IT IS SO ORDERED.

Dated:
                                                      Honorable Vince Chhabria
                                                      United States District Judge




 ORDER GRANTING REQUEST FOR
 JUDICIAL NOTICE                                  1                          Case No.: 19-CV-01356-VC
